Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00415-CV

                             IN THE MATTER OF J.A.M.

                From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019JUV00012
                       Honorable Arcelia Trevino, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 11, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice